ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
Appellant’s motion for rehearing insists that Bill of Exception No. 2 shows error requiring a reversal of his case. We have reconsidered the bill, and the language used in the original opinion, and find ourselves unable to agree with this contention.
*112Admittedly, the trial court can in some manner by facial expression or gesture commit error, which, if properly presented to this court, might require reversal of the case. It is the duty of the court to refrain from any facial or other expression which would convey to the jury his opinion of the parties, or any issue in the case. This court, however, cannot indulge in any speculation in order to find that such was done. From the evidence discussed in the original opinion it is revealed that we would have to go a long way to reach such conclusion.
Appellant presented his complaint of this conduct of the court for the first time on a motion for a new trial. The burden there rested on him to present facts to prove his contention. When we summarize the facts as found in the record we do not think they are sufficient. The trial court had the duty to pass on them and his finding, under the circumstances of this case, must be respected by this court.
The motion for rehearing is overruled.